Citation Nr: 0634357	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
cruciate ligament tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran testified before the 
undersigned via videoconference.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected left knee disability.  He is currently 
rated 20 percent disabled under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  A 20 percent rating is 
established for moderate recurrent subluxation or lateral 
instability of the knee.  The veteran contended during his 
December 2005 hearing that he was entitled to a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability of his knee.

The veteran was last afforded a VA compensation examination 
in November 2004.  That examination report showed the veteran 
did not report any subluxation or giving way.  However, there 
was a positive Lachman's test.  A more recent April 2005 VA 
treatment record shows the veteran reported his knee gave way 
with pain.  On examination, there was a significantly 
positive anterior drawer sign and positive Lachman's knee 
joint subluxation.  The MRI revealed only a torn meniscus; 
however the examiner was able to sublux the veteran's knee.  
The veteran was advised to wear his knee braces.

With regard to these two VA records, the veteran testified in 
December 2005 that the April 2005 record more accurately 
reflected his disability, and his disability had worsened 
since the December 2004 VA examination.  The Board notes the 
discrepancies in the examinations.  Therefore, the Board 
finds that a remand is necessary to afford the veteran an 
additional examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
complete VA orthopedic examination in 
order to fully evaluate the service-
connected knee disability.  The claims 
folder with a copy of this remand must be 
made available to the examiner for review.  
All appropriate tests deemed necessary 
should be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the left knee.  The 
examiner is asked to comment on the 
presence of recurrent subluxation or 
lateral instability of the veteran's left 
knee and its degree of severity.

The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40 (2006).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2006).

2.  Once this development has been 
completed, the veteran's claim must be 
readjudicated.  If the decision remains 
adverse to him, he and his representative 
must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


